DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Weil (US 2,510,446) in view of Beidokhti (US 6,755,349) and Ehrlich (US 6,439,471).
Regarding claim 1, Weil discloses a portable fluid dispersion system comprising:
a main body structure (10, 9) comprising:
an upper portion (The portion above 9);
a seating area (the central area of 9, receiving feet 15) located in the upper portion (Figure 1); and
a flange (15) wherein the flange (15) rests on the seating area (Figure 1);
a removably attached pump system assembly (Column 2, lines 24-45, The pump assembly may be removed from the remaining components of the device by removal of the nuts and other items attaching the assembly to the container):
a water pump tube (20, 26)
a water pump power cord (12)
a battery compartment (23, 24) (The cited element is broadly interpreted as a battery compartment as the limitation only requires a compartment that is capable of holding a battery, as opposed to an actual battery; Electrical motors are capable of being battery operated and housing a motor, as depicted in Ehrlich), wherein the battery compartment (23, 24) is located above a water body (The water received in 9) (Figure 1);
a water pump suction intake (19, 18)
a power source (the source to which the lead wires 12 are connected);
wherein the battery compartment (23, 24), the pump system (20, 12, 19, 18) comprise a single modular unit that is located in the main body structure and suspended from the flange (15) (Column 2, lines 21-35); and
wherein the portable fluid dispersion system overcome buoyant forces (Column 2, lines 4-11, The pump rests on the bowl) and is transferable from one body to another (Column 2, lines 24-45, The pump assembly may be removed from the remaining components of the device by removal of the nuts and other items attaching the assembly to the container);
However, Weil fails to disclose a system wherein the pump system assembly comprises
a fluid actuator device
a switch system
a control mechanism
Beidokhti discloses a fountain that includes 
a fluid actuator device (440)
a switch system (32, 33, 34, 35), 
and a control mechanism (110), and power source (70) connected to a pump (90) (Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Weil with the disclosures of Beidokhti, further providing a fluid actuator device (Beidokhti. 440), a switch system (Beidokhti, 32, 33, 34, 35), and a control mechanism (Beidokhti 110), in order to provide for a system that may be efficiently and conveniently operated, as disclosed by Beidokhti (Column 3, lines 15-19).
Weil in view of Beidokhti discloses a system that provides for a modular, removable pump system, as the space receiving the motor and other electrical elements is water proof (Column 2, lines 35-40), and may therefore receive, the battery and other modified control elements.
In anticipation of rebuttal, Weil fails to disclose the electrical motor being battery operated.
Erlich discloses a device wherein an electrical motor may be electrically or battery operated (Column 3, lines 22-25 and 44-48).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Weil in view of Beidokhti with the disclosures of Erlich, providing the electrical motor of Weil to be battery operated, thus providing a motor operated by a battery within a battery compartment, as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including operation of a pump in a system where the electrical structure is not a critical element.
Regarding claim 3, Weil in view of Beidokhti and Ehrlich discloses the portable fluid dispersion system of claim 1 wherein the main body structure (10, 9) comprises a centralized hollow portion (Figure 1, the center of the casing 9 is hollow), but fails to disclose this hollow portion being a cylinder.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the central portion shape as a cylinder, since it has been held that shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 4, Weil in view of Beidokhti and Ehrlich discloses the portable fluid dispersion system of claim 1, further comprising a knob (26, 27) comprising a set of male threads and a set of female threads internal to the battery compartment (23, 24) (Figure 4) and disposed on the water tube (26, 20) and to provide a tactile finger grip for installation of the battery compartment (The interior threads of the bushing may be threaded and unthreaded for placement of the battery compartment).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Weil in view of Beidokhti and Ehrlich, further in view of Lana.
Regarding claim 7, Weil in view of Beidokhti and Ehrlich discloses the portable fluid dispersion system of claim 1, but fails to disclose the system including a dancing water attachment in fluid communication with the nozzle assembly.
	Lana discloses a dispersion system that includes a dancing water attachment (Page 2, bullet point 1) in fluid communication with a nozzle assembly (Page 2 Figure).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Weil in view of Beidokhti with the disclosures of Lana, providing a dancing water attachment in fluid communication with the nozzle assembly, in order to provide for a peaceful experience for a user.
Claims 8 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Weil in view of Beidokhti, Ehrlich and Hoeks (US 2016/0052009).
Regarding claim 8, Weil in view of Beidokhti and Ehrlich discloses the portable fluid dispersion system of claim 1, but fails to disclose the system further comprising at least one timer mechanism from the group consisting of a twenty four hour time and a forty eight hour timer, wherein the switch system is in electrical communication with to automatically actuates and shut down the pump system.
Hoeks discloses a dispersion system comprising a timer mechanism with a twenty four hour interval (Paragraph 31, The timer has a one day interval), wherein a pump is automatically shut off by a controller actuator (Paragraph 29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Weil in view of Beidokhti with the disclosures of Hoeks, programming the controller to include a timer mechanism (Hoeks, Paragraph 31) with a twenty four hour interval (Hoeks, Paragraph 31, The timer has a one day interval), wherein the pump is automatically shut off by the actuator (Beidokhti. 440), in order to provide for a device that efficiently uses the battery life, as disclosed by Hoeks (Paragraph 31).
Regarding claim 11, Weil in view of Beidokhti, Ehrlich, and Hoeks discloses the portable fluid dispersion system of claim 8 wherein the timer mechanism (Hoeks, Paragraph 31) is disposed to actuate the portable fluid dispersion system in intervals selected from the group consisting of, seconds, minutes, hours, days, and multiple day intervals (Hoeks, Paragraph 31, line 4).
Regarding claim 12, Weil in view of Beidokhti, Ehrlich and Hoeks discloses the portable fluid dispersion system of claim 8 wherein the flange (15) seats automatically with no screwing or affixing and thus affords a user the ability to change main body structure materials (The flange is placed into the basin 9).
Regarding claim 13, Weil discloses a portable fountain system comprising:
a body structure (10, 9, 30, 33) comprising a water diverting system (the petal wall is slanted to divert water back into the tank);
a flange (15), wherein the flange (15) is located on an upper portion (the portion above 10) of the body structure (Figure 1);
a water pump tube (20, 26)
a water pump power cord (12)
a battery compartment (23, 24), wherein the battery compartment (23, 24) is located above a water body (The water received in 9) (Figure 1); and
a set of fluid drainage ports (openings in screen 21) disposed to provide drainage from a water containment vessel (9) and recirculation to the water pump system (Column 2, lines 16-20);
a nozzle (44)
wherein the battery compartment (23, 24), the pump system (20, 12, 19, 18) comprise a single modular unit that is located in the body structure and suspended from the flange (15) (Column 2, lines 21-35); and the singular modular unit removably rests on the flange (15) (Column 2, lines 21-35); and
wherein the portable fluid dispersion system overcome buoyant forces (Column 2, lines 4-11, The pump rests on the bowl) and remains in a fixed location on a flat bottom surface in a water containment system (Figure 1, the device remains fixed on the bottom surface of the compartment 9)
However, Weil fails to disclose a system wherein the pump system assembly comprises
a fluid actuator
or a timer mechanism;
Beidokhti discloses a fountain that includes a fluid actuator (440).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Weil with the disclosures of Beidokhti, further providing a fluid actuator device (Beidokhti. 440), in order to provide for a system that may be efficiently and conveniently operated, as disclosed by Beidokhti (Column 3, lines 15-19).
Hoeks discloses a fountain that includes a timer mechanism (Paragraph 31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Weil in view of Beidokhti with the disclosures of Hoeks, further providing a controller (Hoeks, 20, 15) programmed with a timer mechanism (Hoeks, Paragraph 31), in order to provide for a device that has energy-saving benefit, as disclosed by Hoeks (Paragraph 31).
In anticipation of rebuttal, Weil fails to disclose the electrical motor being battery operated.
Erlich discloses a device wherein an electrical motor may be electrically or battery operated (Column 3, lines 22-25 and 44-48).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Weil with the disclosures of Erlich, providing the electrical motor of Weil to be battery operated, thus providing a motor operated by a battery within a battery compartment, as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including operation of a pump in a system where the electrical structure is not a critical element.
Regarding claim 14, Weil in view of Beidokhti, Ehrlich, and Hoeks discloses the portable fountain system of claim 13, wherein the timer mechanism (Hoeks, Paragraph 31) is disposed to actuate the portable fluid dispersion system in intervals selected from the group consisting of, seconds, minutes, hours, days, and multiple day intervals (Hoeks, Paragraph 31).
Regarding claim 15, Weil in view of Beidokhti, Ehrlich and Hoeks discloses the portable fountain system of claim 13, further comprising a computer (Hoeks, 20, 15) control water patterning and water flow (Hoeks, Paragraph 14, lines 7-9).
Regarding claim 16, Weil in view of Beidokhti, Ehrlich and Hoeks discloses the portable fountain system of claim 13, but fails to discloses a system wherein the pump system is selected from the group consisting of: rotary lobe pumps, progressive cavity pumps, rotary gear pumps, rotary regenerative (peripheral) pumps, piston pumps, diaphragm pumps, rotary screw pumps, screw pumps, gear pumps, hydraulic pumps, rotary vane pumps, peristaltic pumps, rope pumps, flexible impeller pumps, plunger pumps, roots type pumps. Triplex-style plunger pumps, Compressed-air-powered double-diaphragm pumps, metering pumps, centrifugal pumps, AODD pumps, impulse pumps including hydraulic ram, pulser pumps and airlift pumps, chain pumps and rope type pumps.
Hoeks discloses a fountain system that includes a centrifugal pump (Paragraph 27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Weil in view of Beidokhti and Hoeks with the disclosures of Hoeks, providing a centrifugal pump (Hoeks, Paragraph 27) as the pumping mechanism and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the invention, i.e., one skilled in the art would have recognized that the centrifugal pump used in Hoeks would provide for issuing of water through the system in a simple manner.   
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Weil in view of Beidokhti and Ehrlich. 
Regarding claim 22, Weil discloses a portable fountain system comprising:
a body structure (10, 9, 30, 33) comprising a water diverting system (the petal wall is slanted to divert water back into the tank);
a flange (15), wherein the flange (15) is located on an upper portion (the portion above 10) of the body structure (Figure 1);
a pump system comprising:
a water pump tube (20, 26)
a water pump power cord (12)
a battery compartment (23, 24)
a set of fluid drainage ports (openings in screen 21) disposed to provide drainage from a water containment vessel (9) and recirculation to the water pump system (Column 2, lines 16-20);
a nozzle (44); and,
wherein the battery compartment (23, 24), the pump system (20, 12, 19, 18) comprise a single modular unit that is located in the body structure and suspended inside the body structure from the flange (15) (Column 2, lines 21-35); and the singular modular unit removably rests on the flange (15) (Column 2, lines 21-35); and
wherein the portable fluid dispersion system overcome buoyant forces (Column 2, lines 4-11, The pump rests on the bowl) and remains in a fixed location on a flat bottom surface in a water containment system (Figure 1, the device remains fixed on the bottom surface of the compartment 9)
However, Weil fails to disclose a system wherein the pump system assembly comprises
a fluid actuator.
Beidokhti discloses a fountain that includes a fluid actuator (440).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Weil with the disclosures of Beidokhti, further providing a fluid actuator device (Beidokhti. 440), in order to provide for a system that may be efficiently and conveniently operated, as disclosed by Beidokhti (Column 3, lines 15-19).
In anticipation of rebuttal, Weil fails to disclose the electrical motor being battery operated.
Erlich discloses a device wherein an electrical motor may be electrically or battery operated (Column 3, lines 22-25 and 44-48).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Weil in view of Beidokhti with the disclosures of Erlich, providing the electrical motor of Weil to be battery operated, thus providing a motor operated by a battery within a battery compartment, as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including operation of a pump in a system where the electrical structure is not a critical element.
Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive.
As to Applicant’s position that Weil does not teach a battery compartment, the limitation does not require a battery, but only requires an area capable of housing a battery. Electrical motors are capable of being battery operated a housing a battery, as disclosed by Ehrlich.
As to Applicant’s position that Weil does not have detachable parts, the elements are capable of being attached based upon the disclosed attachment structure. One may be motivated to detach certain parts for replacement and cleaning, amongst other reasons.
As to Applicant’s position that Examiner cites element 15 as different items, Examiner cites the central area of element 9 that receives feet 15 as the seating area and separately cites element 15 as the flange. The element 15 rests on the central area of element 9 that receives element 15. The rubber 15 15 are interpreted as flanges, as they are projecting edges, and the body of the device is suspended from each of these edges.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752